FILED
                              NOT FOR PUBLICATION                          DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


INGRID YANETH MARTINEZ DEL                       No. 11-70168
CID,
                                                 Agency No. A072-683-612
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Ingrid Yaneth Martinez Del Cid, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s order denying her motion to reopen removal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings conducted in absentia. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the agency’s denial of a motion to

reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in

part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Martinez Del Cid’s

motion to reopen, where service of notice was proper and she failed to show that

she did not receive her Notice of Hearing. See 8 U.S.C. § 1229(a)(2)(A), (c);

Popa v. Holder, 571 F.3d 890, 897-98 (9th Cir. 2009) (the government satisfies

notice requirements by mailing notice of the hearing to an alien at the address last

provided to the INS); Salta v. INS, 314 F.3d 1076, 1079 (9th Cir. 2002) (an

applicant’s sworn affidavit that neither she nor a responsible party residing at her

address received the notice should ordinarily be sufficient to rebut the presumption

of delivery when the notice of hearing is sent by regular mail).

      We reject Martinez Del Cid’s contention that the agency abused its

discretion by failing to consider her equities and the totality of circumstances.

      We lack jurisdiction to review Martinez Del Cid’s contention that there was

no proof of delivery for the hearing notice because she failed to raise that issue

before the BIA and thereby failed to exhaust her administrative remedies. See




                                           2                                    11-70168
Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this court lacks jurisdiction

to review contentions not raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   11-70168